Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance 
2.	Claims 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “during each touch detection period, only suspending generation of the sequentially-shifted gate driving signals without suspending generation of the sequentially-shifted light-emission control signals, until the touch detection period ends; and adjusting average display luminance of the plurality of rows of pixels within a predetermined time period, so that a deviation among a plurality of average display luminance values of the plurality of rows of pixels is less than a predetermined threshold, and enabling a gate driving signal applied to a gate driving line corresponding to each row of pixels and a light-emission control signal applied to a light-emission control line corresponding to the row of pixels to satisfy a preset timing relationship, wherein an average display luminance value of each row of pixels is related to a total light-emission time length of the row of pixels within the predetermined time period”.

Claim 6 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “during each touch detection period, suspending generation of the sequentially-shifted gate driving signals and simultaneously suspending generation of the sequentially-shifted light- emission control signals, until the touch detection period ends; and adjusting average display luminance of the plurality of rows of pixels within a predetermined time period, so that a deviation among a plurality of average display luminance values of the plurality of rows of pixels is less than a predetermined threshold, wherein the average display luminance value of each row of pixels is related to a total light-emission time length of the row of pixels within the predetermined time period”.

The closest prior art:
Yang et al. (US 2019/0025965 A1), teaches a method for driving an OLED touch-and-display device (par [0017], display time period and touch time period), the OLED touch-and- display device including a display panel including a plurality of rows of pixels (par [0006], a plurality of pixel units arranged in rows and columns), a plurality of gate driving lines (GL) (par [0006], plurality of gate lines), and a plurality of light-emission control lines (EM) in one-to-one correspondence (par [0011], light-emission control line), the method comprising:
dividing each display frame into at least one display period and at least one touch detection period which are alternated (par [0017], display time period and touch time period).

Lee et al. (US 2018/0350286 A1), teaches during each display period, generating sequentially-shifted gate driving signals and sequentially-shifted light-emission control signals, and sequentially applying the sequentially- shifted gate driving signals to at 

However, Yang and Lee do not teach “during each touch detection period, only suspending generation of the sequentially-shifted gate driving signals without suspending generation of the sequentially-shifted light-emission control signals, until the touch detection period ends; and adjusting average display luminance of the plurality of rows of pixels within a predetermined time period, so that a deviation among a plurality of average display luminance values of the plurality of rows of pixels is less than a predetermined threshold, and enabling a gate driving signal applied to a gate driving line corresponding to each row of pixels and a light-emission control signal applied to a light-emission control line corresponding to the row of pixels to satisfy a preset timing relationship, wherein an average display luminance value of each row of pixels is related to a total light-emission time length of the row of pixels within the predetermined time period”, recite in claim1; and
“during each touch detection period, suspending generation of the sequentially-shifted gate driving signals and simultaneously suspending generation of the sequentially-shifted light- emission control signals, until the touch detection period ends; and adjusting average display luminance of the plurality of rows of pixels within a predetermined time period, so that a deviation among a plurality of average display luminance values of the plurality of rows of pixels is less than a predetermined threshold, wherein the average display luminance value of each row of pixels is related to a total light-emission time length of the row of pixels within the predetermined time period”, recite in claim 6.

 Claims 2-5 and 7-18 are allowed as being depend upon base claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691           

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691